DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 15-30) in the reply filed on 25 May 2022 is acknowledged.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 02 February 2022 and 25 May 2022. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seebacher et al. (Seebacher, US PGPub 2019/0058448) in view of Coumou et al. (Coumou, US Pat. 10,304,669).
	Referring to Claim 15, Seebacher teaches an electronic processing system; a power adapting system configured to convert power received from an external power supply to a voltage that turns on an amplifier connected to the power management system; a sensing system configured to sense a current from the amplifier; receive an input being indicative of a signal being applied to the amplifier; in response to receiving the input, cause the power adapting system to provide a bias voltage to the amplifier configured to turn on the amplifier; receive via the sensing system, a current value from the amplifier, the received current value being indicative of a state of the amplifier; and cause the power adapting system to modulate the bias voltage based on the received current value; (Fig. 4-6 [0034-0041] as well as the abstract), but does not explicitly disclose nor limit and a memory connected to the electronic processing system, the memory storing instructions that, when executed by the electronic processing system, cause the electronic processing system to: perform steps.
	However, Coumou teaches and a memory connected to the electronic processing system, the memory storing instructions that, when executed by the electronic processing system, cause the electronic processing system to: perform steps; Col. 14 ln 19-31.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seebacher with the memory having stored instructions as taught by Coumou as the use of computer programs/software embedded in devices is well known in the art.
	Referring to Claim 16, Seebacher teaches wherein the power adapting system is configured to modulate the bias voltage to maintain the received current value at a threshold amount; [0036-0037].
	Referring to Claim 17, Seebacher teaches the electronic processing system, but does not explicitly disclose nor limit it is configured to cause the power adapting system to provide a voltage that turns off the amplifier in response to an input being indicative of a signal not being applied to the amplifier.
	However, this would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seebacher with the desired system design so as to reduce the amount of power used in the device by turning off unnecessary components.
	Referring to Claim 18, Seebacher teaches wherein the received current value is indicative of a temperature of the amplifier; [0026].
	Referring to Claim 20, Seebacher teaches wherein the amplifier comprises a field effect transistor (FET) having a gate terminal and a drain terminal, and wherein the power adapting system is configured to provide a voltage to the gate terminal of the FET; [0036-0037].
	Referring to Claim 21, Seebacher teaches wherein the electronic processing system is configured to turn on and turn off the voltage provided to the gate terminal of the FET based on the received input; [0038].
	Referring to Claim 22, Seebacher teaches wherein the sensing system is configured to receive current from the drain terminal of the FET; [0036-0037].

Allowable Subject Matter
Claims 19 and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646